Title: Thomas Barclay to John Adams, 26 April 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Auteuil 26th. April 1784
        
        Inclosed is a letter which I received by the last packet from New york, and which I sincerely hope will bring you agreeable Intelligence from your family—
        I shall move from hence in a few days, and will be glad to know in what manner you will have your Coach disposed of,
        I Beg leave to Trouble you with two Inclosed letters, one for Mess: Hope & Co. the other for Mess. John De Neufville & son, which I leave open for your perusal, It is of some Consequence that a speedy answer from each shou’d be had, and that is the reason I send them to you— You will much oblige me if you will get them deliverd by some Carefull person, who will Call even two or three times, if necessary, for the Information which I seek—
        As you will Doubtless be anxious to make a settlement of your own accounts when you return to Paris, it will be absolutely necessary that the Bills paid by Mess: Fizeaux & Co. be sent hither with whatever other Vouchers may be wanting, Be assured of the sincerity with I am Dear Sir / Your affect / Huml Servant
        
          Thos Barclay
        
       